Title: From George Washington to Richard Peters, 7 October 1777
From: Washington, George
To: Peters, Richard



Sir
Head Quarters near Pawlins Mill [Pa.] 7th Octobr 1777.

I am favd with yours of the 1st and 2d instants. The Troops coming on from Virginia should have directions to proceed from Lancaster down what is called the Horse Shoe Road and cross Schuylkill about one Mile and an half below Potts Grove, when they have crossed the River they will hear where the Army is incamped and they must reach it by the most direct Rout.
I have given authorities to Mr Henry of Lancaster and to several others to impress, Blankets, Shoes, Stockings and other Cloathing, but unless Congress or the Board of War will extend the matter much further I fear very little in comparison to our wants will be done, for it cannot be expected that I can spare officers and Men at this critical Juncture to go upon that Business. If any parcels of Shoes are in the hands of particular persons in the Country there is no other method to be fallen upon but to take them and pay a reasonable price for them, this I have done in several instances and I must beg and intreat that if you know of any such parcels that they may be immediately seized and sent on to the Army.
I know not where Major Nicholas is or what were his particular orders, but I think you had better direct him not to bring his Arms and Stores further down than Bethlehem or that Neighbourhood, from thence they can be removed to the Western parts of the State if it should be thought more secure.
As Govr Trumbull obtained the Arms for the State of Connecticut by an order from the Board of War or from Congress I think they should direct him to return them into the public Magazine when the

state is in no danger of invasion. I shall direct Genl Heath not to keep any more than the three Regiments now raising have actually occasion for.
When Mr Mease has removed all his Stores from Trenton I expect to see him here, I recommended it to him to fix his principal Store at Lancaster, as thinking it would be the most likely place to get Cloathing made up. Those Recruits who are under such Circumstances that they cannot come on for want of Cloaths had better remain at Lancaster till they can get a supply.
I expect Genl Varnum with 1250 Men from Peeks kill will join me tomorrow, the State Regiment of Virginia came on to day, and their Militia are following. I am &ca.
